DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 10/29/2021.
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.

Priority
No English translation of the certified copy of foreign priority application has been received, as such the claims are examined as having an effective filing date of 7/10/2019.

Response to Argument
All of Applicant’s arguments/remarks filed 10/29/2021 have been fully considered.
Applicants remarks regarding the certified translation of the priority document has been noted.  Applicant is correct in stating that the Examiner has not required a translation, however, without a certified translation on the record, while the claims are examined considering the date of the foreign priority application,  the instant claims are nonetheless awarded an effective filing date of 7/10/2019.  
Regarding the 103 rejections, Applicant argues that a skilled artisan would not have considered the nonionic crosslinked polymer and the anionic crosslinked polymer to be used for the very same purpose as they have different absorption characteristics.
This is not persuasive.  While the different polymers have some difference in absorbency characteristics, they have the same basic function of absorbing various liquids, thus they are still 
Applicant remarks that “ink absorbing material” in the claims results in a structural difference between the claimed invention and the prior art and is not simply a recitation of intended use.
This is not persuasive as the instant claims define the structure of the claimed ink absorbing material and the prior art makes obvious the claimed structure.  Furthermore, while the examiner considered those to be a recitation of intended use, as discussed in the rejected below, Ikemoto teaches that the absorbent materials can be used to ink purposes [0001], thus its obvious to use the composition made obvious by the prior art for the purpose of absorbing ink with a reasonable expectation of success.
Applicant remarks that the current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicants' unique arrangement of the ink absorbing material.
This is not persuasive, the reasonable expectation of success results from there having been individually taught in the art to be used for the same purpose.  MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

Modified/Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (WO 2018/008758) and JP 2008/086590. Ikemoto is cited on the 7/10/2019 IDS.
For ease of examination, the Examiner relied upon US Publication 2019/0224644 as an equivalent English translation of the Japanese WO 2018/008758 publication.  All citations henceforth to Ikemoto are locations in the US Publication.
Ikemoto discloses an absorbent composite having an excellent absorption capacity for various liquids.  The absorbent composite includes: a nonionic crosslinked polymer ; and an absorbent base material , the absorbent composite having a mass ratio of the nonionic crosslinked polymer to the 
Ikemoto teaches that the nonionic cross-linked polymer can comprise a structural unit derived from a monomer different from the N-vinyl lactam-based monomer.  An example of a suitable monomer includes hydroxyethyl (meth)acrylate and alkylene adducts of these in which an alkylene oxide is added to a hydroxyl group of these, reading on the elected nonionic polymer [0088].  Therefore, it would have been obvious to use formulate the nonionic polymer to have the monomer as discussed above yielding no more than one would expect from such as arrangement as the combination is contemplated by Ikemoto.
Ikemoto teaches that the absorbent composition can be formulated to have any shape, such as a sheet shape, spherical shape, etc., [0351] and the polymer is preferably supported on an absorbent material base [0358].
Ikemoto teaches a preferred form to be a sheet which is formed if one absorbent layer including an absorbent base material and the polymer or can be formed of two or more layers stacked to each other.  The absorbent composite may have a structure in which a nonionic crosslinked polymer - supported sheet and a sheet not supporting the polymer are alternately stacked or a structure in which multiple sheets supporting the nonionic crosslinked polymer are arranged in amounts in ascending order, sheets supporting a smaller amount of the nonionic crosslinked polymer are arranged in the upper portion, which reads on water absorbent resin disposed between two base materials as recited by instant claim 5.
Ikemoto teaches that the absorbent base material can preferably be made from a cellulose fiber, such as pulp [0381-0382].
Ikemoto teaches that the absorbent composite can be used for absorbing ink [0389] and in cosmetics has excellent moisturizing and oil-absorbing, sebum and perspiration absorbing effects [0230].
However, Ikemoto does not teach the water absorbent resin to further comprise an anionic crosslinked polymer.
JP’590 discloses a lightweight sheet-shaped absorbent complex [0001] having excellent morphological stability, processing characteristics and has a high absorption rate of bodily fluids [0011].

JP’590 teaches the absorbing article to comprise a liquid permeable sheet, an impermeable sheet and the absorbent complex between the two sheets, reading on instant claim 5 [0012-0013].  
It would have been prima facie obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the absorbent composites of Ikemoto and JP’590 into a single absorbent composite with mixed anionic and nonionic resin particles as the prior art teaches both absorbent composites to be used for same purpose (high absorption of various liquid such as water and bodily fluids) and its prima facie obvious to combine two composition each taught to be used for the same purpose to create a third composition for the same purpose.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

Regarding the claimed content of water absorbent resin to absorbent composite being 5 to less than 65% (calculated to be a mass ratio of polymers/base material of .05-1.85) and instant claim 4, it is noted that Ikemoto teaches that the absorbent composite should have a mass ratio of the nonionic crosslinked polymer to the absorbent base material (nonionic crosslinked polymer / absorbent base material) of 0.1 or more and less than 2 which provides a content of nonionic polymer falling with in the claimed “5 to less than 65%” and JP’590 teaches the absorbent composition to be 50% or more base material, thus the anionic polymer is expected to make up greater than 0 to less than 50% base material.  The combined amounts of these two components taught by the prior art results in a content of polymers to base material that overlaps with the claimed ranges (“5 to less than 65%”) and a content of anionic polymer that falls within the claimed range of 10-78% and is therefore prima facie obvious absent evidence of criticality of the claimed range.

Regarding claim 5: As discussed above, both Ikemoto and JP’590 teaches suitable configurations include those wherein the absorbent composite is adhered to a fiber sheet stacked between layers of fibrous sheets.
Regarding the claimed “ink absorbent material”, Ikemoto teaches that the absorbent composite can be used for ink purposes, thus it would have been obvious to use the composition made obvious above for this same purpose.  Furthermore, “ink absorbent material” is a recitation of intended use.  As the prior art make obvious the structural limitations claimed, the composition made obvious above is capable of being an “ink absorbent material” absent factual evidence to the contrary.

New Rejections
Claim Rejections - 35 USC § 103
Claims 1-5 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (WO 2018/008758) and JP 2008/086590, as applied to claims 1-5 above, and further in view of Roe (US 5,977,430).
As discussed above, the prior art makes obvious the limitations of claims 1-5, however, they do not teach the configurations recited by instant claims 6-7.
Roe discusses an absorbent article comprising an absorbent core disposed between a topsheet and a backsheet (Abs).  The topsheet can be manufactured with fibers (col. 6, lines 30-35) and the absorbent material can be absorbent polymers (col. 8, lines 1-10).
Roe teaches a storage element to comprise individual particles made from any materials suitable for use in absorbent articles, including absorbent polymers.  The storage element can comprise a single type of particles or a mixture of different particles.  The mixture may be heterogeneous; homogeneous, as when particles having different properties are disposed in certain areas; layered; or any other desirable configuration.  In some embodiments, more than one type of mixture may be employed (e.g., macroporous and nonabsorbent particles 172 may be homogeneously mixed in one layer while another layer includes only absorbent particles.) Different layers of particles may be directly adjacent each other or may be separated by one or more materials, Such as netting, Scrim, nonwoven or woven webs, film, foam, adhesive, and the like (col. 19, lines 5-45).
It would have been prima facie obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to modify the teaching of Ikemoto and JP’590 with those of Roe, and create layers of different particles separated by one or more fibrous layers as recited by the instant claims.  While the prior art fails to teach the exact configuration claimed a skilled artisan with the teachings of Roe would recognize that the configuration of the particles to be a matter of design choice and a skilled artisan would be capable of choosing their desired configuration.  One of skill in the art 
Regarding claim 8, as previously discussed the nonionic and anionic polymers are each individually taught to be present in amounts that overlap with the claimed range of “5 to less than 65%” however the prior art doesn’t  specifically teach the use of greater amounts of anionic polymer or the use of greater amounts of nonionic polymer.  However ,the prior art makes obvious overlapping ranges and given the taught ranges of each individual component, it’s obvious to use more or less of one component (i.e. anionic polymer) or the other (nonionic polymer), absent evidence of criticality of the claimed ranges.  Furthermore, the prior art teaches these polymers to be responsible for the stability and absorption characteristics of the absorbent resins, thus its prima faice obvious to optimize the amounts in which these are used to obtain a desired absorbent effect.  

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613